Giegerich, J.
The action was brought to recover the sum of $144, alleged to have been loaned by the plaintiff to the defendants between the' 2d day of June, 1897, and the 12th. day of August, 1897. The pleadings are in writing. The defendants answered separately, but the answers are similar in all respects, each admitting that no part of the sum sued for has' been. paid,, while- denying each and every allegation of the complaint.
At the trial there was a sharp conflict of evidence upon the issues thus raised, which the justice resolved.in plaintiff’s favor by rendering judgment against the defendant May McKenzie En-right for $164.37, damages and costs, but dismissing the complaint as to the defendant Henry Enright,
The justice, having had the witnesses before him and observed their conduct and demeanor while testifying, was undoubtedly better able to judge of their credibility and determine the weight to be attached to their testimony than is this appellate court, and we should not disturb his conclusion, unless the evidence is of such a convincing character as to clearly indicate that there was a mistake on the part of the justice; or that he had been influenced by bias, passion, prejudice or corruption; or that he had manifestly neglected to deliberate upon the whole testimony. Dempsey v. Paige, 4 E. D. Smith, 218, 219; Lynes v. Hickey, 4 Misc. Rep. 522. A close scrutiny of the record does not lead to such a conclusion.
Although decided in his favor, Mr. Enright has joined his wife in an appeal .from the judgment rendered,, which, evidently, is due to an oversight. His codefendant essays to reverse the judgment solely upon the facts; but as we cannot discover any ground for disturbing the justice’s determination, the judgment should be ■affirmed, with costs. - _
Beekmah, P, J., and Gildersleeve, J., concur.
Judgment Affirmed, with costs.